Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 29, 2020

                                       No. 04-19-00862-CR

                                      Joseph ALVARADO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR5570D
                        The Honorable Jennifer Pena, Judge Presiding


                                         ORDER
        The reporter’s record is due January 29, 2020. On January 22, 2020, the court reporter
filed a notification of late record, requesting an extension until March 6, 2020 to file the record.
After consideration, we GRANT the request IN PART and ORDER the court reporter to file
the record by February 28, 2020. See TEX. R. APP. P. 35.3(c) (limiting extensions granted by
appellate court to thirty days for ordinary appeals).



                                                      _________________________________
                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court